COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Bethany Allisson Meade,                       §               No. 08-19-00019-CR

                        Appellant,              §                 Appeal from the

  v.                                            §                235th District Court

  The State of Texas,                           §             of Cooke County, Texas

                        State.                  §               (TC# CR 18-00045)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until June 4, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Teresa Ward, Official Court Reporter for the

235th District Court, for Cooke County, Texas, prepare the Reporter’s Record for the

above styled and numbered cause and forward the same to this Court on or before June 4, 2019.


       IT IS SO ORDERED this 9h day of May, 2019.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.